DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 6/17/2022 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 3/21/2022 listed below have been reconsidered as indicated.
a)	The rejections of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

b)	The rejection of claim(s) 1-12 under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by Yu (US 2011/0053882 A1) are withdrawn in view of the amendments to the claims and the Remarks (p. 7-8).

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
New and modified grounds of rejection necessitated by amendment are detailed below and this action is made FINAL.

Claim Interpretation
	Citations to the instant specification are to the published application US 2019/0233903 A1.

	The term “PDAC” is interpreted in view of the instant specification as an acronym for “pancreatic ductal adenocarcinoma” (para. 5).

	The term “LOCK” is interpreted in view of the instant specification as an acronym for “large organized chromatin K9-modified” (para. 5) or “large organized heterochromatin lysine (K)-9 modified domains” as specified in claim 1. The terms “large organized chromatin K9-modified” or “large organized heterochromatin lysine (K)-9 modified domains” are understood to be variations of a name for a single element.

	Claim 1 is drawn to a method of “identifying a target for epigenetic reprogramming”. The method requires three active steps. 
	The first step (a) is detecting large organized heterochromatin lysine (K)-9 modified domains or LOCK and detecting large DNA hypomethylated blocks. The detection occurs in a region of DNA in a cell from a subject having cancer. The step broadly encompasses a “screening” process in which regions of LOCKs are identified within DNA and analyzing specific locations within DNA regions for LOCKs. The types of LOCKs, e.g. known or unknown, are not specified by the claim and broadly encompassing detecting any LOCKs within any region of the DNA of a cell from a subject having cancer.
	The second step is contacting the cell with a reprogramming agent and the step is performed after step (a). The term “reprogramming” is interpreted in view of the specification (para. 116) as referring to “a process that alters or reverses the differentiation status of a somatic cell that is either partially or terminally differentiated”. The term “reprogramming” is not limited to reversing the differentiation status of a partially or terminally differentiated somatic cell, but broadly encompasses altering the differentiation status, which includes advancing the differentiation status of a cell or modifying the differentiation status in any manner.
The term “agent” is interpreted in view of the instant specification (para. 120) as encompassing “any agent capable of altering the methylation status of one or more nucleic acid sequences of a somatic cell”. The agent may directly impact methylation status or act on any target that impacts the methylation status of a cell, for example, by increasing or decreasing methylation of the genome or a region of the genome. If a pathway controls the methylation of a cell, blocking that pathway at any point alters the methylation status of the cell. The element of a “reprogramming agent” is interpreted as encompassing agents, such as miRNA, that interact with and alter well-known genes associated with pluripotency. The genes include those listed in paragraph 122. See also paragraphs 120-121. 
	The third step is identifying one or more epigenetic changes in the LOCKs and large DNA hypomethylated blocks detected in the region in the cell in (a) as compared to a reference DNA. The identifying of the epigenetic changes results in or is sufficient for “identifying epigenetic reprogramming of the cell” and “identifying a target for epigenetic reprogramming”. The claim does not require active method steps of “identifying epigenetic reprogramming of the cell” and “identifying a target for epigenetic reprogramming” but simply the act of “identifying one or more epigenetic changes in the LOCKs and large DNA hypomethylated blocks” is considered to satisfy the elements of the claim. The step limits the regions of epigenetic changes to those detected as a result of the recited step (a) of “detecting [LOCKS] and large DNA hypomethylated blocks” in the region of DNA. In other words, the epigenetic changes identified are in the same region of DNA that is subjected to the detection performed in step (a). 
	The detection techniques of claims 4, 5, 6, 7, 8 and 9 are sufficient to accomplish the first and third step, based on the claims depending from claim 1 and further limiting how the detecting is to carried out.
The combination of the three steps once preformed are sufficient in and of themselves for identifying a target for epigenetic reprogramming.

MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. Here steps (b) and (c) must be performed after step (a), such that the claim encompasses embodiments in which the step are performed in the following orders: step (a), step (b) and step (c); or step (a), step (c) and step (b).

Claim 1 states “identifying one or more epigenetic changes” in the claimed regions “as compared to a reference DNA”. The term “reference DNA” is broadly interpreted as DNA from any cell, e.g. cells not treated with the reprogramming agent, cells prior to treatment with the reprogramming agent, negative control cells, such as DMSO treated cells or cells that do not undergo epigenetic changes in the region of DNA when treated with the reprogramming agent. The interpretation is based on the fact the claim requires a positively recited active method step of “identifying one or more epigenetic changes” and in order to detect such changes.

	Claim 2 depends from claim 1 and further limits the cell to one from a solid tumor, which does not include cancers such as leukemia.

	Claim 3 depends from claim 1 and further limits the subject to one that has PDAC and/or is at risk of having metastasis of PDAC. The claim requires the subject to have PDAC or has PDAC that is at risk of metastasizing.

	Claim 4 depends from claim 1 and further limits the detecting step to comprising analysis of H3K9Me2/3 and/or H4K20Me3. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 5 depends from claim 1 and further limits the detecting step to comprising an analysis of H3K27Ac and/or H3K9Ac. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 6 depends from claim 1 and further limits the detecting step to comprising Western blotting. The claim is interpreted as limiting how the detecting of LOCKs is to be carried out along with the detecting of large DNA hypomethylated blocks.

	Claim 7 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K9Me2/3 and/or H4K20Me3. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.

	Claim 8 depends from claim 1 and further limits the detecting step to comprising ChIP with antibodies to H3K27Ac and/or H3K9Ac. The claim further includes an optional step of sequencing after the detection by ChIP. Claim scope is not limited by claim language that makes optional but does not require steps to be performed. MPEP 2111.04.
	
	Claim 9 depends from claim 1 and further limits the detecting step to comprising whole genome bisulfite sequencing.

	Claim 10 depends from claim 2 and further requires a step of gene expression analysis.

	Claim 11 depends from claim 1 and states in a “wherein” there is an absence of driver mutations for metastasis. The clause does not refer to an element of claim 11 and does not recite any active methods steps or modify the steps or elements of claim 1. The clause is interpreted as describing a property or finding that naturally flows from performing the active method steps recited in claim 1.

	Claim 12 depends from claim 1 and further requires a step of the analysis of euchromatin islands and/or euchromatin LOCKs. Euchromatin is a form of chromatin that is enriched in genes and often under active transcription. The type of analysis or how it is carried out is not limited by the claim. In view of the instant specification analysis of H3K27Ac or H3k36Me3 is encompassed by an analysis of euchromatin islands and/or euchromatin LOCKs (para. 181).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-12 is/are rejected under under 35 U.S.C. 103 as obvious over Yu (US 2011/0053882 A1; previously cited).
The following are modified rejections necessitated by the amendments to the claims.
Regarding claims 1, 4, 5, 7 and 8, Yu teaches detecting large organized heterochromatin lysine (K)-9 modified domains (LOCKs) and large hypomethylated blocks in a region of DNA in a cell from a subject having cancer by analyzing H4K20me3 and/or H3K9/14ac (para. 189; and Fig. 5D) and/or H3K9Me2 (Fig. 5C). The analysis uses ChIP with antibodies to H4K20me3, H3K9/14ac and/or H3K9Me2. The cells are of a subject having colorectal adenocarcinoma in the form of HT-29 cells, a subject having human colon adenocarcinoma in the form of SW480 cells or DLD1 cells. The cells have been untreated, treated with TSA and/or DZNep (para. 189; and Fig. 5).
Yu further teaches later contacting DLD1 cells with a GSK-3 inhibitor treatment using LY2119301 (para. 26, 194 and 237; and Fig. 10). The GSK-3 inhibitor treatment LY2119301 is a reprogramming agent encompassed by the present claims in the context of cells treated with TSA and/or DZNep because it activates the Wnt/β-catenin pathway. The Wnt/β-catenin pathway maintains the undifferentiated state of pluripotent human and mouse embryonic stem cells (para. 26, 90, 194, 237 and 256; Fig. 10).
Yu teaches identifying one or more epigenetic changes in the region of DNA as compared to reference DNA from cells that have not been treated (para. 189; and Fig. 5).
It would have been prima facie obvious to the ordinary artisan to have utilized primary cancer cells and the various analyses of H4K20me3, H3K9/14ac and H3K9Me2 in a single unified method to better understand DNZep and/or TSA effects and the action of LY2119301 as measured through LOCKs and large hypomethylated blocks in the context of primary cancer samples. The methods have been developed and verified using cell lines, and one would reasonably expect such methods would successfully be applied to primary cell samples.
Regarding claim 2, colorectal adenocarcinoma and human colon adenocarcinoma, which are the source of the cells analyzed, are examples of well-known solid tumors.
Regarding claim 3, Yu teaches the cells are from a pancreatic tumor (para. 50 and 174). Pancreatic ductal adenocarcinoma is well-known type of pancreatic tumor.
Regarding claim 6, Yu teaches the detection is by Western blotting, also known as immunoblotting (para. 189).
Regarding claim 9, Yu teaches whole genome bisulfite sequencing as a method to analyze further analyze epigenetic alterations (para. 70).
Regarding claim 10, Yu teaches the gene expression analysis of Wnt/β-catenin (para. 22).
Regarding claim 11, Yu is silent regarding mutations that drive metastasis and thus, is in the context of the absence of driver mutations for metastasis.
Regarding claim 12, Yu teaches an analysis of H3K4Me3 (Fig. 5C; Fig. 5D), which is present in euchromatin islands and/or euchromatin LOCKs in view of the specification (para. 204).
If the claims are amended to require step (a), step (b), a step of detecting LOCKs and large DNA hypomethylated blocks in the regions in of DNA after the contacting of step (b) and identifying one or more epigenetic changes in the LOCKs and large DNA hypomethylated blocks after contacting with a reprogramming agent as compared to a LOCKs and large DNA hypomethylated blocks detected in (a), the Examiner would reject the claims over Yu for the similar reason provided above.
Even if the claims were amended to require active method steps of “identifying epigenetic reprogramming of the cell” or “identifying a target for epigenetic reprogramming”, the Examiner would find the claims obvious over Yu as Yu identifies LY2119301 as an agent that reprograms cells via epigenetic changes.
Amending the claims to require detecting LOCKs and large DNA hypomethylated blocks in particular regions of DNA, such as CDH2 or TOP2B and/or particular types of epigenetic changes, such as reduction in H3K27Ac, may aid in overcoming this rejection. 

Response to the traversal of the 102/103 rejections
	The Remarks argue the Examiner inappropriately characterized Yu and sets forth the standard for anticipation of a claim (p. 6). The Remarks summarize the claims (p. 6-7).
	The Examiner’s characterization of Yu in view of the amendments is provided above and has followed the guidance provided in the MPEP.

	The Remarks argue Yu has a predetermined target in mind and focuses on increasing the amount and/or activity of a DACT protein (p. 7).
	The relevant teachings of Yu in view of the amendments to the claims is provided above.

	The Remarks argue “epigenetic reprogramming” of the present claims aims to identify a target for epigenetic reprogramming (p. 7). The Remarks then characterize the term “reprogramming” (p. 7-8) and argue Yu does not detect one or more epigenetic changes in the LOCKs and large DNA hypomethylated blocks (p. 8).
	The term “reprogramming” has been broadly interpreted in view of the specification as described above. While Yu may focus on the DACT protein activity, the assays described by Yu analyze epigenetic changes at multiple genes as encompassed by one or more epigenetic changes. Regarding detecting one or more epigenetic changes in the LOCKs and large DNA hypomethylated blocks, it is noted that the instant specification describes LOCKS as being block-like regions that are DNA hypomethylated and includes those detected using H3K9Me2 (para. 175). The instant specification further notes the hypomethylation occurs in LOCKs analyzed with H3K36Me3 and it is known that euchromatin is unmethylated. Yu analyzes H3K9Me2 as noted above, and thus analyzes regions of LOCKs and hypomethylated DNA blocks. Furthermore, Yu teaches the analysis of methylation and observes hypomethylation of DACT1, DACT2 and DACT3 (Fig. 3).

	The Remarks argue Yu focuses on particular regions while the present methods focus on targets that are unknown at the onset (p. 8).
	The arguments have been fully considered but are not persuasive. The claims broadly encompass the methods of Yu as applied above. The methods of Yu analyze particular targets and how histone modification and methylation vary in pre-treated cells, post-treated cells and cells treated with various combinations of treatments, including the use of LY2119301. LY2119301 is a reprogramming agent as noted above. There is nothing in the claims that requires any target to be unknown at onset. Step (a) broadly encompasses screening targets to get a base-line status of known regions and to see how various agents impact those targets.
	It is noted the claims do not specify how the detecting step is carried out, for example the claims do not require both ChIP-seq and an analysis of DMRs. The claims encompass the ChIP-seq using particular antibodies against unmethylated regions. Such an assay detects both LOCKs and DNA hypomethylated regions.
	
Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634